Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 1 of 26 Page ID #:409




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     TOYLING MAA, individually and       CV 20-6341 DSF (SKx)
     as personal representative of the
     ESTATE OF WILSON MAA, and           Order DENYING Plaintiffs’
     the ESTATE OF WILSON MAA,           Motion to Remand (Dkt. 24) and
           Plaintiffs,                   GRANTING Defendants’ Motions
                                         to Dismiss (Dkts. 17, 19)
                     v.

     CARNIVAL CORPORATION &
     PLC and PRINCESS CRUISE
     LINES, LTD.,
          Defendants.



          Defendants Carnival Corporation and Carnival plc (erroneously
    sued as Carnival Corporation & PLC), and Princess Cruise Lines Ltd.
    move to dismiss Plaintiffs Toyling Maa and the Estate of Wilson Maa’s
    Complaint in its entirety. Dkt. 17-1 (Carnival Mot.); Dkt. 19-1
    (Princess Mot.). Plaintiffs oppose, Dkt. 21 (MTD Opp’n), and move to
    remand, Dkt. 24 (Remand Mot.). Defendants oppose Plaintiffs’ motion.
    Dkt. 29 (Remand Opp’n). The Court deems these matters appropriate
    for decision without oral argument. See Fed. R. Civ. P. 78; Local Rule
    7-15. For the reasons stated below, motion to remand is DENIED and
    the motions to dismiss are GRANTED.

                              I. BACKGROUND

          On March 5, 2020, Toyling and Wilson Maa set sail on the Coral
    Princess from San Antonio, Chile. Dkt. 1-1 (Compl.) ¶¶ 2, 12-13. On
    March 14, 2020, nine days into the cruise, the passengers received the
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 2 of 26 Page ID #:410




    “first notification . . . that anything had changed” when they were “no
    longer permitted to go ashore at their scheduled ports of call.” Id. ¶ 73.
    No other heightened protective measures were taken and “life aboard
    the Coral Princess continued as usual.” Id. On March 17, 2020, all
    passengers had their temperatures taken. Id. ¶ 74. On March 19,
    2020, the ship arrived at Buenos Aires, Argentina where about 500
    passengers were permitted to disembark. Id. ¶ 76. The remaining
    passengers were informed that the Coral Princess would be departing
    for Fort Lauderdale, Florida. Id. ¶ 78. By March 30, 2020, several
    passengers had reported feeling ill, including Mr. Maa who had
    developed a fever. Id. ¶¶ 82, 92. Some were tested for Coronavirus,
    however, because Coral Princess did not have the ability to obtain test
    results on the ship, it was unknown at that time if any passengers or
    staff had the virus. Id. ¶ 82.

           On March 31, 2020, Princess provided an update that the medical
    center on the ship reported a “higher-than-normal number of people
    presenting influenza-like symptoms.” Id. ¶ 83. It then asked
    passengers to self-isolate in their rooms “given the concern surrounding
    COVID-19 (coronavirus).” Id. Until that date, passengers enjoyed “free
    run of the ship.” Id. Based on the March 31 update, Mrs. Maa
    contacted medical staff aboard the ship and a doctor came to her cabin
    and administered a COVID-19 test to Mr. Maa. Id. ¶ 93. The doctor
    recommended that Mr. Maa get x-rayed, but the medical staff at the
    medical center advised that there was no reason to do so. Id. ¶¶ 93- 94.
    That same day, the ship made a stop in Barbados where 13 test
    samples were transmitted; 12 of those tests were positive. Id. ¶¶ 84-
    85. By April 3, 2020, two passengers had died onboard from COVID-19,
    a fact Defendants failed to disclose. Id. ¶ 86.

          The Fort Lauderdale Coast Guard denied permission for the
    Coral Princess to dock; it finally docked in Miami, Florida on April 4,
    2020. Id. ¶¶ 87-88. Passengers requiring immediate medical attention
    were taken to the hospital, but other passengers were not permitted to
    disembark until April 6, 2020. Id. ¶ 88. The Maas remained on the
    boat and on April 4 Mr. Maa was put on oxygen. Id. ¶ 96. Around 2
    p.m. medical staff advised that they called an ambulance because the


                                        2
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 3 of 26 Page ID #:411




    ventilator on board was not strong enough. Id. ¶ 98. However, an
    ambulance was not called until about 9 p.m. Id. ¶¶ 99-101. Mrs. Maa
    also began exhibiting symptoms of COVID-19, including fever, chills,
    and coughing. Id. ¶ 97. At 10 p.m., the ambulance finally arrived and
    took Mr. Maa to the hospital; he died two hours later. Id. ¶¶ 101-102.
    Around 4 p.m. the next day, an ambulance took Mrs. Maa to the
    hospital, id. ¶ 103, where she remained until April 22, 2020, id. ¶ 104.
    She returned home to California on April 24, 2020. Id. ¶ 105.

          Plaintiffs bring two claims for negligence, one of which is a
    “survivor cause of action.”

                            II. LEGAL STANDARD

    A.    Remand

           “Federal courts are courts of limited jurisdiction” and “possess
    only that power authorized by [the] Constitution and statute . . . .”
    Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). A
    defendant may remove an action to federal court if the federal court
    could exercise subject matter jurisdiction over the action. 28 U.S.C.
    § 1441(a). “The removal statute is strictly construed against removal
    jurisdiction” and “[t]he defendant bears the burden of establishing that
    removal is proper.” Provincial Gov’t of Marinduque v. Placer Dome,
    Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). If a defendant fails to meet
    its burden of establishing the Court has subject matter jurisdiction, the
    suit is remanded. 28 U.S.C. § 1447(c).

    B.    Motion to Dismiss

          Rule 12(b)(6) allows an attack on the pleadings for failure to state
    a claim on which relief can be granted. “[W]hen ruling on a defendant’s
    motion to dismiss, a judge must accept as true all of the factual
    allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
    89, 94 (2007) (per curiam). However, a court is “not bound to accept as
    true a legal conclusion couched as a factual allegation.” Ashcroft v.
    Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
    U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked



                                        3
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 4 of 26 Page ID #:412




    assertion[s]’ devoid of ‘further factual enhancement.’” Id. (alteration in
    original) (quoting Twombly, 550 U.S. at 557). A complaint must “state
    a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
    570. This means that the complaint must plead “factual content that
    allows the court to draw the reasonable inference that the defendant is
    liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. There must
    be “sufficient allegations of underlying facts to give fair notice and to
    enable the opposing party to defend itself effectively . . . and factual
    allegations that are taken as true must plausibly suggest an
    entitlement to relief, such that it is not unfair to require the opposing
    party to be subjected to the expense of discovery and continued
    litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

           Ruling on a motion to dismiss will be “a context-specific task that
    requires the reviewing court to draw on its judicial experience and
    common sense. But where the well-pleaded facts do not permit the
    court to infer more than the mere possibility of misconduct, the
    complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is
    entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
    (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)). As a general rule,
    leave to amend a complaint that has been dismissed should be freely
    granted. Fed. R. Civ. P. 15(a).

                               III. DISCUSSION

    A.    Motion to Remand

          “The district courts shall have original jurisdiction, exclusive of
    the courts of the States, of: (1) Any civil case of admiralty or maritime
    jurisdiction, saving to suitors in all cases all other remedies to which
    they are otherwise entitled.” 28 U.S.C. § 1333(1). The Supreme Court
    has interpreted the so-called “saving-to-suitors” clause to bar state
    courts from considering “those maritime causes of action begun and
    carried on as proceedings in rem” but “leave[s] state courts ‘competent’
    to adjudicate maritime causes of action in proceedings ‘in personam.’”
    Madruga v. Superior Court of State of Cal. in & for San Diego Cty., 346
    U.S. 556, 560-61 (1954). “Therefore, a plaintiff with in personam



                                        4
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 5 of 26 Page ID #:413




    maritime claims has three choices: He may file suit in federal court
    under the federal court’s admiralty jurisdiction, in federal court under
    diversity jurisdiction if the parties are diverse and the amount in
    controversy is satisfied, or in state court.” Ghotra by Ghotra v. Bandila
    Shipping, Inc., 113 F.3d 1050, 1054 (9th Cir. 1997). “The same
    substantive law pertains to the claim regardless of the forum, a type of
    ‘reverse-Erie’ to ensure the uniform application of admiralty law.” Id.
    at 1055; see also Adamson v. Port of Bellingham, 907 F.3d 1122, 1126
    (9th Cir. 2018) (“[I]f the district court could have maritime jurisdiction
    over a tort claim, ‘[s]ubstantive maritime law controls’ the claim,
    ‘whatever the forum or asserted basis of jurisdiction.’” (alteration in
    original) (quoting Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg.
    Corp., 982 F.2d 363, 366 n.1 (9th Cir. 1992))); King v. Alaska S.S. Co.,
    431 F.2d 994, 996 (9th Cir. 1970) (where a plaintiff “sustained injuries
    aboard a ship upon navigable waters” that were “caused by conduct
    which occurred on those waters . . . , the legal rights and liabilities
    arising from the conduct in question are measurable by the standards
    of maritime law”). 1

          At least until 2011, it was generally accepted that “saving clause
    claims brought in state court [we]re not removable under 28 U.S.C.
    § 1441 absent some other jurisdictional basis, such as diversity or
    federal question jurisdiction.” Morris v. Princess Cruises, Inc., 236
    F.3d 1061, 1069 (9th Cir. 2001); see also Dirkse v. Nu Venture Diving
    Co., No. LA CV17-08554 JAK (MRWx), 2018 WL 6133683, at *3 (C.D.
    Cal. May 21, 2018) (collecting cases). In 2011, the removal statute was
    amended in a potentially relevant way. Previously, it permitted
    removal “without regard to the citizenship or residence of the parties”
    only where “the district courts have original jurisdiction founded on a


    1Plaintiffs’ argument that federal jurisdiction is not exclusive, Remand Mot.
    at 11-12, misses the point and has no bearing on whether removal was
    proper. Regardless of whether this case proceeds in state or federal court,
    admiralty law will apply. Therefore, regardless of forum, Plaintiffs’
    arguments “that federal admiralty statutes” do not “preempt alternative
    state law remedies,” Mot. at 12, will be resolved under admiralty law.



                                          5
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 6 of 26 Page ID #:414




    claim or right under the Constitution, treaties or laws of the United
    States.” See 28 U.S.C. § 1441(b) (2006). “Any other such action shall
    be removable only if none of the parties in interest properly joined and
    served as defendants is a citizen of the State in which such action is
    brought.” Id. The 2011 amendments removed this limitation. The
    Ninth Circuit has not yet spoken as to the effect this change has, if any,
    on the removability of maritime claims where diversity jurisdiction
    does not exist. For purposes of this motion, the Court assumes, without
    deciding, that the 2011 amendments to the Federal Rules of Civil
    Procedure did not change the rule that the saving-to-suitors clause
    generally prohibits removal.

          However, that does not end the inquiry. Defendants contend the
    Maas’ cruise tickets contained a forum selection clause requiring them
    to bring this lawsuit in federal court and waiving any right to seek
    remand and that, because of this waiver, the animating reasons behind
    preventing removal, such as protecting remedies available at law and
    the balance between state and federal courts, are irrelevant. See
    Remand Opp’n at 1-2, 5-9. Plaintiffs contend removal is a procedurally
    improper way to enforce a forum selection clause, and in any event, the
    forum selection clause is not enforceable. Remand Mot. at 13-15;
    Remand Reply at 1, 6.

          1.     Whether the Forum Selection Clause Waives Right to
                 Seek Remand

          Defendants contend Plaintiffs waived their right to seek remand
    based on a forum selection clause requiring cruise ship passengers to
    bring all suits in federal court that can be brought in federal court. 2
    See Remand Opp’n at 6. Specifically, the ticket contract states:


    2 Plaintiffs do not dispute that this action could have been brought in federal
    court under the Court’s admiralty jurisdiction. See Remand Mot. at 10; see
    also DeRoy v. Carnival Corp., 963 F.3d 1302, 1311-12 (11th Cir. 2020)
    (federal courts have subject matter jurisdiction over “personal-injury claims
    for injuries that occurred at sea” because “those claims fall squarely within
    the admiralty jurisdiction of the district courts” and “when admiralty is the


                                           6
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 7 of 26 Page ID #:415




          All claims or disputes involving Emotional Harm, bodily
          injury, illness to or death of any Guest whatsoever,
          including without limitation those arising out of or relating
          to this Passage Contract or Your Cruise, shall be litigated
          in and before the United States District Courts for the
          Central District of California in Los Angeles, or as to those
          lawsuits over which the Federal Courts of the United
          States lack subject matter jurisdiction, before a court
          located in Los Angeles County, California, U.S.A., to the
          exclusion of the courts of any other country, state, city,
          municipality, county or locale. You consent to jurisdiction
          and waive any objection that may be available to any such
          action being brought in such courts.

    Dkt. 29-1 (Steinke Decl.) ¶ 15. 3 This forum selection clause
    unambiguously covers Plaintiffs’ claims, which are based on the Maas
    being infected with COVID-19 “on the Coral Princess and Mr. Maa
    eventually d[ying] from the virus,” Compl. ¶ 114, which caused Mrs.
    Maa “great physical, mental, emotional, and nervous pain and
    suffering,” id. ¶ 118. Therefore, the Court now turns to the question of
    whether such a clause can waive Plaintiffs’ right to seek remand of
    their claims.

          Under the removal statute, procedural defects may be waived.
    See Kelton Arms Condominium Owners Ass’n v. Homestead Ins., 346
    F.3d 1190, 1192 (9th Cir. 2003) (“procedural requirements exist
    primarily for the protection of the parties” and “can be waived”); see
    also Baris v. Sulpicio Lines, Inc., 932 F.2d 1540, 1544-45 (5th Cir. 1991)
    (“the word ‘procedural’ in section 1447(c) refers to any defect that does
    not involve the inability of the federal district court to entertain the
    suit as a matter of its original subject matter jurisdiction”). In Morris,


    only basis for jurisdiction, then admiralty jurisdiction applies, regardless of
    how the plaintiff designates her case”).
    3It appears Defendants inadvertently failed to include the referenced
    attachments to the Steinke Declaration.



                                            7
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 8 of 26 Page ID #:416




    the Ninth Circuit held that the protections provided by the savings-to-
    suitors clause were procedural, and therefore could be waived. 236
    F.3d at 1069 (because it was the “removal proceedings, which ‘are in
    the nature of process,’ [that] were defective,” “the district court’s
    removal jurisdiction is not destroyed where the plaintiff fails to seek
    remand” because the claims at issue “arise under maritime law” and
    therefore “they would have invoked the court’s admiralty jurisdiction
    had [the plaintiff] brought them originally in federal court.” (quoting
    Baris, 932 F.2d at 1545).

           Plaintiffs contend that “Morris creates no higher barrier to
    proceeding in state court than to hold plaintiffs to their choice when
    they waive saving to suitors by failing to seek remand” and “[t]his very
    filing therefore eliminates Morris as a possible basis for upholding
    defendants’ removal, and, in fact, supports remand.” Remand Mot. at
    10 (citing Morris, 236 F.3d at 1069). They note that Morris “did not
    reach the issue of a supposed pre-litigation contractual waiver of the
    right to resist removal.” Id. at 13; see also Remand Reply at 8 (“[T]he
    plaintiff’s waiver of their right to proceed in a state forum had nothing
    at all to do with any forum selection clause, but rather resulted from
    the plaintiff’s complete failure to object to the removal being
    improper.”). While this is true, Plaintiffs present no reasoned basis
    why Morris should be limited to waiver due to failure to seek remand
    after removal. To the contrary, like the plaintiffs in Morris, the Maas
    should also be held “to their choice when they waive saving to suitors”
    by agreeing to a forum selection clause. Therefore, the reasoning
    behind Morris extends to a pre-litigation agreement to waive remand.
    The Court acknowledges the lack of case law on the issue, presumably
    because there are limited situations in which federal courts have
    subject matter jurisdiction over a case, but where removal is otherwise
    not permitted. Nevertheless, the case law supports the Court’s
    conclusion. First, the Ninth Circuit has routinely enforced waivers of
    the right to remove in forum selection clauses. See, e.g., Ferrari,
    Alvarez, Olsen & Ottoboni v. Home Ins. Co., 940 F.2d 550, 554 (9th Cir.
    1991) (noting that defendant “could waive all or a part” of its “right to




                                        8
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 9 of 26 Page ID #:417




    remove” in a forum selection clause). There is no reason why waivers of
    the right to remand should be treated differently.

           Additionally, the Court looks to how other courts have treated an
    analogous issue – waiver of the forum defendant rule. Like the
    savings-to-suitors clause, under the forum defendant rule, “if the
    plaintiff chooses to bring his claims in state court against a resident
    defendant, the defendant cannot remove the case to federal court, even
    if the case could have been originally brought in federal court under
    diversity jurisdiction.” Capital Rest. Grp., LLC v. Burger King Corp.,
    No. 19-22131-Civ-Scola, 2019 WL 5102162, at *2 (S.D. Fla. Oct. 11,
    2019). In Capital Restaurant, “the Plaintiff [wanted] to bring its state
    claims in state court but, pursuant to the forum selection clause, [had
    to] bring its claims in the Southern District of Florida if the court has
    subject matter jurisdiction.” Id. The forum selection clause stated that
    “the parties ‘agree that, in the event of litigation arising out of or in
    connection with this Agreement in these courts, they will not contest or
    challenge the jurisdiction or venue of these courts.’” Id. at *3. The
    district court concluded that “the Plaintiff waived any right to bring its
    case in state court or rely on the resident defendant rule to remand to
    state court” because “[t]he parties unambiguously agreed to litigate in
    federal court if there is federal jurisdiction.” Id. Other district courts
    have reached the same conclusion. See, e.g., Uboh v. U.S. Equestrian
    Found., 384 F. Supp. 3d 780, 785-86 (E.D. Ky. 2019) (holding that “a
    party may prospectively waive a removal defect based on the forum
    defendant rule in a contractual forum selection provision,” relying in
    part on cases holding that waivers of removal in forum selection clauses
    were permissible); Nanotech Entm’t, Inc. v. R&T Sports Mktg., Inc.,
    No. 14-61608-CIV, 2014 WL 12611203, at *2 (S.D. Fla. Sept. 24, 2014)
    (“the ‘forum defendant rule’ imposed by section 1441(b)(2) is not a
    jurisdictional limitation, and is instead a procedural hurdle to remand”
    that “a party may waive”); cf. Klayman v. Judicial Watch, Inc., 185 F.
    Supp. 3d 67, 72 (D.D.C. 2016) (“Just as a permissive forum selection
    clause does not have the effect of waiving a party’s right to remove, the
    Court concludes that a permissive forum selection clause does not
    waive a party’s right to remand based on the forum defendant rule.”).



                                        9
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 10 of 26 Page ID #:418




     Here the forum selection clause requires actions to be brought in
     federal court if the federal court has subject matter jurisdiction and
     states that cruise passengers “consent to jurisdiction and waive any
     objection that may be available to any such action being brought in
     such courts.” Steinke Decl. ¶ 15. The Court finds these cases
     persuasive in concluding that a forum selection clause like the one at
     issue here may act as a valid waiver of a plaintiff’s right to seek
     remand of admiralty cases.

            Next, Plaintiffs contend the Supreme Court held in Atlantic
     Marine Construction Co., Inc. v. United States District Court for the
     Western District of Texas that “there were only two proper procedural
     mechanisms for a defendant who seeks to enforce a forum-selection
     clause in federal court – neither of which are a motion for removal or
     remand.” Dkt. 37 (Remand Reply) at 1 (citing Atl. Marine, 571 U.S. 49,
     52, 60-61 (2013). According to Plaintiffs, the Court must therefore
     ignore the forum selection clause in deciding whether removal was
     proper. Id. at 1, 6. But Atlantic Marine does not apply here. That
     case considered the situation where a plaintiff improperly chooses to
     file in a particular federal court, when another federal court, state
     court, or foreign court is mandated by a forum selection clause. It does
     not address the proper method to enforce a forum selection clause
     selecting a federal court in the same location as the state court in which
     a plaintiff chose to file suit. It is true that in the cases cited by
     Defendants, the defendants generally sought dismissal in the state
     court, rather than removal to the federal court. See Korman v.
     Princess Cruise Lines, Ltd., 32 Cal. App. 5th 206, 223 (2019) (affirming
     dismissal of action brought by a passenger who was injured on a
     Princess cruise ship for forum non conveniens based on an identical
     forum selection clause); DeRoy, 963 F.3d at 1315-16 (“binding case law
     in state court would have required the state court to dismiss [the
     plaintiff’s] claim in accordance with the forum-selection clause”);
     Lischinskaya v. Carnival Corp., 56 A.D.3d 116, 121 (N.Y. App. Div.
     2008) (“the Saving to Suitors Clause does not bar dismissal of the
     plaintiff’s claim on the basis of the forum selection clause to which she
     agreed”); Remand Opp’n at 8 (collecting cases). However, nothing in



                                        10
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 11 of 26 Page ID #:419




     these opinions indicates that a motion to dismiss based on forum non
     conveniens is the sole method by which the defendant could enforce the
     clause.

           Plaintiffs also contend “litigants cannot automatically create
     removal jurisdiction by contract where none would otherwise exist,”
     and “[e]ven given mutual contractual assent to do so, proceeding in a
     given location or forum still requires a statutory basis for jurisdiction.”
     Remand Mot. at 13. But here the parties are not creating removal
     jurisdiction; they are waiving any objections to removal jurisdiction.
     And there is a statutory basis for jurisdiction under section 1333(1)
     providing district courts with original admiralty jurisdiction. Plaintiffs
     also contend that “the contract language contemplates proceeding in
     state or federal court, but saving to suitors limits the parties’ access to
     federal jurisdiction.” Id. The Court disagrees. First, the contract
     contemplates proceeding in state court only where the claims could not
     be brought in federal court. And because this action undoubtedly could
     have been brought in federal court, the contract does not authorize it to
     be brought in state court. Second, the saving-to-suitors clause does not
     limit access to federal jurisdiction; rather it provides state courts with
     concurrent jurisdiction in certain situations. A Washington state
     appellate court convincingly rejected a similar argument:

           The Oltmans contend that under the federal savings to
           suitors clause they were entitled to file in state court, and
           that when they did so, the federal court was deprived of
           subject matter jurisdiction. That being the case, they
           reason, they were entitled to file in state court under the
           exception in the forum selection clause permitting suit to be
           brought in King County courts if the federal district court
           lacked subject matter jurisdiction. Their argument is
           circular.

     Oltman v. Holland Am. Line USA, Inc., 163 Wash. 2d 236, 259 (2008).
     Moreover, that a plaintiff’s decision to file in state court does not
     deprive the federal court of subject matter jurisdiction formed the basis
     of the holding in Morris. 236 F.3d at 1069 (“a state plaintiff may waive


                                         11
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 12 of 26 Page ID #:420




     the improper removal of a savings clause claim” because “the federal
     court would have had original jurisdiction over the claim in the first
     instance”); see also Korman, 32 Cal. App. 5th at 223 (rejecting
     argument that “failure to remove the matter to federal court within 30
     days strips the federal court of subject matter jurisdiction”).

           For these reasons, the Court concludes that the forum selection
     clause at issue here (to the extent enforceable, as discussed below)
     warrants denial of remand because Plaintiffs have waived their right to
     object to removal and to seek remand.

           2.     Whether the Forum Selection Clause is Enforceable

           At the outset, Defendants make a procedural objection to
     Plaintiffs’ arguments that the forum selection clause is not enforceable.
     The Remand Motion states only that “Plaintiffs anticipate much
     disputation about contract terms in California state court” and “may
     raise any number of challenges to Defendants’ asserting the Passage
     Contract as a defense,” and then lists some examples. 4 Remand Mot. at
     14-15. Defendants contend Plaintiffs do not actually argue that the
     contract is unenforceable, but only list potential arguments, which is
     insufficient to obtain remand. Instead, Defendants argue, Plaintiffs
     “would need to establish that the allegations in support of removal in
     the Notice are insufficient as a matter of law, or they would need to

     4 The motion included the following four examples: 1) the Maas “made their
     original travel bookings through Costco Travel, not directly with
     Defendants,” Remand Mot. at 14 (citing Compl. ¶ 90); 2) “Defendant Princess
     later announced an intention to impose ‘an aggressive regime of cancellation
     penalties’ constraining Plaintiffs’ ability to reschedule without expense,” id.
     at 14-15 (citing Compl. ¶ 91); 3) “Defendants have not yet made an argument
     or showing as to when the Passage Contract purportedly went into effect,” id.
     at 15; and 4) Defendants did not “reasonably communicate[] [the terms] to
     otherwise unwitting passengers,” id. Defendants persuasively showed why
     each of these examples do not invalidate the forum selection clause here.
     Remand Opp’n at 12-17. Moreover, Plaintiffs did not respond to Defendants’
     arguments or provide any further argument that the forum selection clause is
     not enforceable on one or more of these grounds.



                                           12
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 13 of 26 Page ID #:421




     challenge and disprove a fact necessary to support removal.” Remand
     Opp’n at 10-11. Because Plaintiffs do not do this, Defendants contend
     they have not met their burden of showing that the forum selection
     clause is unenforceable. Plaintiffs do not address this argument in
     their Reply, instead contending that “there are serious factual and legal
     issues concerning the validity of the contract between the parties and
     the terms therein.” Remand Reply at 1. However, Plaintiffs fail to
     explain why they did not fully raise those factual and legal issues in
     their Remand Motion. 5 “Enforceability of a forum selection clause in a
     passenger cruise contract ‘is a case in admiralty, and federal law
     governs the enforceability of the forum-selection clause . . . .’”
     Schlessinger v. Holland Am., N.V., 120 Cal. App. 4th 552, 557 (2004)
     (alteration in original) (quoting Carnival Cruise Lines, Inc. v. Shute,
     499 U.S. 585, 590 (1991)), as modified (July 9, 2004). “Both California
     and federal law presume a contractual forum selection clause is valid
     and place the burden on the party seeking to overturn the forum
     selection clause.” Korman, 32 Cal. App. 5th at 216 (2019) (quoting
     Schlessinger, 120 Cal. App. 4th at 558). Therefore, the burden is on
     Plaintiffs to show that the forum selection clause is invalid, not the
     other way around. Plaintiffs have failed to meet that burden.

            First, Plaintiffs effectively fail to address the recent cases holding
     that identical, or nearly identical, forum selection clauses are valid.
     See, e.g., Korman, 32 Cal. App. 5th at 223 (2019) (affirming dismissal of
     action brought by a passenger who was injured on a Princess cruise
     ship for forum non conveniens on the basis of an identical forum
     selection clause); DeRoy, 963 F.3d at, 1315-16 (“While the saving-to-
     suitors clause gives state and federal courts concurrent jurisdiction
     over admiralty in personam cases such as this one, parties are free to


     5 Plaintiffs invoke the rule that “[a]ny doubt about removal is to be resolved
     in favor of remand.” Remand Reply at 10 (quoting Gaus v. Miles, 980 F.2d
     564, 566 (9th Cir. 1992)). However, Plaintiffs are not free to create “doubt” by
     intimating that they might make certain arguments after the case is
     remanded (if it is remanded). Doubt refers to arguments made, and facts
     presented, in the motion for remand.



                                           13
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 14 of 26 Page ID #:422




     contract for a federal forum for potential claims, provided, of course,
     that the federal forum has independent subject-matter jurisdiction. . . .
     [I]n the absence of a binding federal holding that the district court did
     not enjoy jurisdiction over [plaintiff’s] claim, binding case law in state
     court would have required the state court to dismiss her claim in
     accordance with the forum-selection clause.”); see also Remand Opp’n
     13 (citing Loving v. Princess Cruise Lines, Ltd., No. 08-cv-2898-JFW,
     2009 WL 7236419, at *3-4 (C.D. Cal. Mar. 5, 2009)); id. at 14 (collecting
     cases). 6

            Next, Plaintiffs attempt to raise a number of new arguments in
     their Reply as to why the forum selection clause in unenforceable. A
     “district court need not consider arguments raised for the first time in a
     reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). In
     any event, Plaintiffs’ arguments fail. First, Plaintiffs contend “the
     passage contract which Defendants want this Court to enforce was not
     presented to Plaintiffs prior to their booking of the cruise nor upon
     entering the transaction.” Remand Reply at 1; id. at 6-7 (“here,
     Defendant admits plaintiffs were not provided with the passage
     contract or made of aware of their entry into the contract until after the
     transaction”). 7 However, Plaintiffs provide no legal argument or
     citation to case law that requires the passage contract to be provided
     prior to booking. To the contrary, many cruise line cases require only
     that the passenger “had an opportunity to review the contract before
     boarding.” Schlessinger, 120 Cal. App. 4th at 559 (emphasis added).
     The Maas booked the cruise and received the terms and conditions
     more than a year prior to boarding. Steinke Decl. ¶¶ 3-4, 16, 18.
     Plaintiffs cannot reasonably contend that this is an insufficient amount
     of time for review. See Schlessinger, 120 Cal. App. 4th at 559
     (“plaintiffs booked the cruise months in advance and had ample



     6Plaintiffs’ attempt to distinguish some of these cases, Remand Mot. at 13-
     14, is unpersuasive.
     7Defendants note that the passage contract was available to the Maas online
     prior to booking. Steinke Decl. ¶ 11.



                                          14
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 15 of 26 Page ID #:423




     opportunity to become acquainted with the terms of the contract via the
     brochure, HAL’s web site and their travel agent”).

           Plaintiffs also contend that it was insufficient for the terms and
     conditions to be contained solely in a hyperlink in a PDF attached to a
     confirmation email in part because Defendants do “not specify what
     page in the PDF included the link to the claimed passage contract.”
     Remand Reply at 2; id. at 7 (“plaintiffs were required to click into a
     PDF attached to an email, and then click into a link (on some unknown
     and as yet unidentified page of the PDF) to then finally view the
     passage contract”). As noted above, this was clearly an oversight, as
     Defendants purported to attach the described PDF to the Steinke
     Declaration. See Steinke Decl. ¶ 4. Nevertheless, it is Plaintiffs’
     burden to show that the hyperlink’s location in the PDF renders the
     forum selection clause invalid. More importantly, that PDF was not
     the only notice the Maas received containing the passage contract. The
     Maas also were required to enter immigration information through the
     Cruise Personalizer. See id. ¶ 6. On logging into the Cruise
     Personalizer, a dialog box with the passage contract pops up, requiring
     that the person logged into the account check a box confirming that
     each passenger on the ticket agrees to the terms and conditions before
     proceeding. Id. ¶¶ 8-9. The Maas agreed to the passage contract in
     this manner on March 16, 2019. Id. ¶ 16. 8



     8 Plaintiffs contend the only relevant contract was the one applicable in
     January 2019 at the time they booked their cruise because the confirmation
     email stated “[u]pon booking the Cruise, each Passenger explicitly agrees to
     the terms of the Passage Contract
     (https://www.princess.com/legal/passage_contract/).” Remand Reply at 2-3
     (alteration in original) (citing Steinke Decl. ¶ 4). And because “the passage
     contract was revised, amended, and/or changed after plaintiffs allegedly
     agreed to it in January 2019, when they booked the cruise and first received
     the Booking Confirmation PDF email[,] [t]here was no meeting of the minds.”
     Id. at 3. However, Plaintiffs provide no evidence that any material terms
     were changed between January and February 2019. Moreover, Plaintiffs
     provide no legal basis for discounting their March 2019 acceptance of the


                                          15
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 16 of 26 Page ID #:424




            Finally, Plaintiffs contend Defendants fail to submit evidence
     that “that the passage contract online never changes,” “that plaintiffs
     agreed to the passage contract terms as presented in the declaration,”
     and “that the terms of the passage contract plaintiffs allegedly agreed
     to were not unliterally changed by defendants thereafter and prior to
     the cruise.” Remand Reply at 2. But Steinke does declare that “the
     clauses at issue in this motion are identical in all versions of the
     Passage Contract.” Steinke Decl. ¶ 11. Plaintiffs provide no evidence
     to the contrary. 9 Plaintiffs also challenge Steinke’s “personal
     knowledge of the plaintiffs’ acceptance of the passage contract or . . .
     personal knowledge of which passage contract plaintiffs allegedly
     accepted.” Remand Reply at 2. But Steinke declares that he “obtained
     [the information in his declaration] through the business records
     created automatically and contemporaneously with the events
     described here and maintained in the ordinary court of business,”
     Steinke Decl. ¶ 1; see also id. ¶¶ 3, 8, and that he is “personally
     familiar with the company’s Booking Terms and Conditions, Passage
     Contract, and the systems in place to notify guests of these documents
     and to confirm their acceptance of the Passage Contract,” id. ¶ 10. This
     is sufficient.

           Because Plaintiffs have failed to meet their burden of
     establishing that the forum selection clause is invalid or unenforceable,
     the Court concludes that Plaintiffs have waived their right to seek
     remand. Therefore, Plaintiffs’ motion to remand is DENIED.


     terms and conditions just because they had already “entered” into the
     contract in January. Remand Reply at 3-4.
     9 Plaintiffs do contend that the version of the passage contract available
     online was apparently revised in February 2019, while the Maas bought their
     cruise tickets in January 2019, prior to the revision. Remand Reply at 3.
     However, based on the Steinke Declaration, there is no evidence that the
     purported February 2019 revision changed the relevant provisions of the
     contract. Moreover, as discussed above, the Maas agreed to the contract at
     issue in March 2019, after the purported February 2019 revision. See
     Steinke Decl. ¶ 16.



                                          16
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 17 of 26 Page ID #:425




     B.    Motion to Dismiss

           1.     Choice of Law

            Defendants correctly assert that Plaintiffs’ claims are governed
     by federal maritime law. Princess Mot. at 2-3; Carnival Mot. at 4. 10
     Federal maritime law applies when 1) “the tort occurred on navigable
     water or . . . injury suffered on land was caused by a vessel on
     navigable water” and 2) “the tort ha[s] a ‘significant relationship to
     traditional maritime activity.’” Adamson, 907 F.3d at 1126 (quoting In
     re Mission Bay Jet Sports, LLC, 570 F.3d 1124, 1126 (9th Cir. 2009)).
     “[V]irtually every activity involving a vessel on navigable waters” is a
     “traditional maritime activity sufficient to invoke maritime
     jurisdiction.” Taghadomi v. United States, 401 F.3d 1080, 1087 (9th
     Cir. 2005) (quoting Jerome B. Grubart, Inc. v. Great Lakes Dredge &
     Dock Co., 513 U.S. 527, 542 (1995)). Here, Plaintiffs allege that
     Defendants continued operations without taking certain measures
     onboard the Coral Princess to protect the Maas and other passengers
     from contracting COVID-19. See, e.g., Compl. ¶ 113; see also Carnival
     Mot. at 5. Personal injury claims aboard cruise ships consistently
     satisfy this test. See, e.g., DeRoy, 963 F.3d at 1312 (negligence claims
     based on personal injury fall within admiralty jurisdiction because “the
     incident precipitating [plaintiff’s] claim occurred while the [cruise ship]
     was traveling at sea” and “unchecked personal injuries allegedly
     resulting from a cruise-ship operator’s negligence have the potential to
     disrupt maritime commerce, and [plaintiff] suffered her injury while
     participating as a passenger on a cruise, which is a traditional
     maritime activity”); Wallis v. Princess Cruises, Inc., 306 F.3d 827, 840-
     41 (9th Cir. 2002) (“A cruise line’s treatment of paying passengers
     clearly has potential to disrupt commercial activity, and certainly has
     substantial relationship to traditional maritime activity” so general
     maritime law applies to plaintiff’s claim for intentional infliction of
     emotional distress); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,


     10 Plaintiffs do not address this argument. The Court construes Plaintiffs’
     silence as agreement that federal maritime law applies to their claims.



                                           17
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 18 of 26 Page ID #:426




     1320 (11th Cir. 1989) (“the substantive law applicable to this action,
     which involves an alleged tort committed aboard a ship sailing in
     navigable waters, is the general maritime law”). Therefore, maritime
     law applies to Plaintiffs’ claims. 11

           2.     DOSHA

            Defendants contend that the claims brought on behalf of the
     Estate of Wilson Maa are preempted by the Death on the High Seas Act
     (DOHSA). 12 Carnival Mot. at 5; Princess Mot. at 8. DOHSA applies
     where “the site of an accident [is] on the high seas” regardless of where
     “death actually occurs or where the wrongful act causing the accident
     may have originated. . . . It is . . . irrelevant that decisions contributing
     to the [boat’s] unseaworthiness may have occurred onshore or within
     territorial waters,” Bergen v. F/V St. Patrick, 816 F.2d 1345, 1348 (9th
     Cir. 1987), opinion modified on reh’g, 866 F.2d 318 (9th Cir. 1989).
     Plaintiffs ignore this binding Ninth Circuit case law and instead point
     to irrelevant factual allegations that “Mr. Maa died on shore,” that
     “numerous acts and omissions leading to the alleged harms undertaken
     by Defendants not at sea, but on land,” and that “Defendants sold



     11As noted above, “if the district court could have maritime jurisdiction over
     a tort claim, ‘[s]ubstantive maritime law controls’ the claim, ‘whatever the
     forum or asserted basis of jurisdiction.’” Adamson, 907 F.3d at 1126
     (alteration in original) (quoting Unigard, 982 F.2d at 366 n.1); see also
     Ghotra, 113 F.3d at 1054 (same); King, 431 F.2d at 996 (where a plaintiff
     “sustained injuries aboard a ship upon navigable waters” that were “caused
     by conduct which occurred on those waters . . . , the legal rights and liabilities
     arising from the conduct in question are measurable by the standards of
     maritime law”).
     12DOHSA applies to any “wrongful act, neglect, or default occurring on the
     high seas beyond 3 nautical miles from the shore of the United States.” 46
     U.S.C. § 30302; Helman v. Alcoa Glob. Fasteners, Inc., 637 F.3d 986, 990-91
     (9th Cir. 2011) (“[T]he term ‘high seas’ is defined for purposes of the statute
     by the explicitly stated geographic boundary of ‘beyond three nautical miles’
     from shore”).



                                            18
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 19 of 26 Page ID #:427




     Plaintiffs the air travel” from “their home base in California to South
     America.” MTD Opp’n at 16 (citing Compl. ¶¶ 9, 15, 58-64, 77, 89-90).
              Here, the “site of [the] accident” was clearly “on the high seas.”
     See Wong v. Carnival Corporation & PLC, No. 2:20-cv-04727-RGK-SK,
     Dkt. 35 at 7 (C.D. Cal. Sept. 4, 2020) (“[T]he relevant site would be the
     place where [the deceased passenger] contracted COVID-19.”); Moyer v.
     Rederi, 645 F. Supp. 620, 628 (S.D. Fla. 1986) (“The key operative fact
     . . . is that the decedent’s illness commenced while he was participating
     in the snorkeling expedition; i.e., while he was on the high seas, as
     defined by DOHSA” and it does not matter that the plaintiff alleged
     that “Defendants acted negligently both before and after the snorkeling
     expedition”). Plaintiffs allege that they “both got COVID-19 on the
     Coral Princess.” Compl. ¶ 114. Given that the Coral Princess departed
     from Chile on March 5, 2020, id. ¶¶ 12-13, and did not leave the high
     seas until April 4, 2020 when it arrived in Miami, Florida, see id. ¶ 95,
     it is clear from the face of the Complaint that Mr. Maa contracted
     COVID-19 on the “high seas.” The Complaint alleges that on March 29,
     2020 “as the cruise ship remained at sea en route from Buenos Aires to
     Fort Lauderdale, Mr. Maa began feeling unwell,” that on March 31,
     2020, Mr. Maa was tested for COVID-19 and that his test was
     processed in the Barbados, and that on April 1, 2020 he learned that he
     tested positive. Id. ¶¶ 92-94. These facts clearly establish that Mr.
     Maa was on the high seas at the time he contracted COVID-19. 13

           Therefore, DOHSA preempts the survival claims brought on
     behalf of the Estate of Wilson Maa. See Bergen, 816 F.2d at 1350
     (“DOHSA preempts state wrongful death law”); Dooley v. Korean Air
     Lines Co., 524 U.S. 116, 118 (1998) (DOHSA does not permit “recovery
     for the decedent’s pre-death pain and suffering . . . through a survival
     action under general maritime law”). The claims asserted on behalf of



     13The Court GRANTS Princess’s unopposed request for judicial notice, Dkt.
     22 (Princess Reply) at 3 & n.2, that “Barbados is approximately 1,598 miles
     Southeast of the vessel’s ultimate destination of Miami, Florida.” Fed. R.
     Evid. 201(b).



                                          19
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 20 of 26 Page ID #:428




     Mr. Maa are DISMISSED with leave to amend to bring an appropriate
     claim under DOHSA.

           3.    Standing

            Defendants contend Mrs. Maa has not adequately alleged that
     she has been appointed to be the personal representative for Mr. Maa’s
     estate or that she is Mr. Maa’s successor-in-interest. Princess Mot. at
     5-8; Carnival Mot. at 15. Although Mrs. Maa alleges that she “is a
     proper personal representative and heir pursuant to California law and
     admiralty law,” Compl. ¶ 12, she does not allege that she was
     appointed personal representative by a court and did not file the
     required declaration under California law. On August 28, 2020, Mrs.
     Maa filed a declaration pursuant to California Code of Civil Procedure
     Section 377.32 declaring that she is Mr. Maa’s successor-in-interest.
     Dkt. 28 (Maa Decl.). However, given the Court’s conclusion that
     DOHSA applies to Mr. Maa’s claims, that declaration fails to satisfy the
     requirement under DOSHA that Mrs. Maa be legally appointed as Mr.
     Maa’s personal representative. See Helman v. Alcoa Glob. Fasteners,
     Inc., 843 F. Supp. 2d 1038, 1042 (C.D. Cal. 2011) (finding it insufficient
     for complaint to allege that plaintiffs were “successors-in-interest,”
     instead requiring “allegation of court-appointment as personal
     representatives”). Plaintiffs’ conclusory assertion that their
     “allegations are sufficient,” MTD Opp’n at 16, is not enough to survive a
     motion to dismiss. Any amended complaint should contain allegations
     that Mrs. Maa is the court-appointed personal representative for Mr.
     Maa’s estate.

           4.    Carnival’s Duty of Care

           Carnival contends “Plaintiffs have not alleged that Carnival
     Corporation or Carnival plc owed passengers on the Coral Princess a
     legally cognizable duty of care.” Carnival Mot. at 6. 14 It is “the

     14 Plaintiffs do not address Carnival plc, which is a corporate affiliate of
     Princess, separately from Carnival Corporation. The Complaint alleges that
     “[t]his lawsuit is being brought against the dual-listed company and/or
     Carnival Corporation. Compl. ¶ 14. Plaintiffs cannot bring a complaint


                                          20
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 21 of 26 Page ID #:429




     shipowner and the carrier” who owe a duty of care to their passengers.
     Chan v. Soc’y Expeditions, Inc., 123 F.3d 1287, 1290-91 (9th Cir. 1997).
     Plaintiffs do not plausibly allege that Carnival is the owner or carrier of
     the Coral Princess, nor do they so argue in the Opposition. The
     Complaint states in conclusory fashion that “[a]t all times hereto,
     PRINCESS and CARNIVAL . . . controlled and operated the cruise
     ship Coral Princess.” Compl. ¶ 17; see also id. ¶ 29 (“CARNIVAL
     operates ‘nine cruise lines . . . .’”). However, Plaintiffs do not point to
     any facts to support these assertions. To the contrary, the Complaint
     alleges that “all major decisions regarding the operation of [Princess’s]
     cruise ships are made at the headquarters in Santa Clarita, California.”
     Compl. ¶15. And Carnival points to the passage contract which states
     that Princess alone is the operator of the ship. Carnival Mot. at 7-8.
     Further, the mere fact that Carnival Corporation is the corporate
     parent of Princess is insufficient by itself to impose any duty on
     Carnival. United States v. Bestfoods, 524 U.S. 51, 61 (1998) (“It is a
     general principle of corporate law . . . that a parent corporation . . . is
     not liable for the acts of its subsidiaries.”); see also Carnival Mot. at 8-9
     (collecting cases). Therefore, Plaintiffs’ basis for including Carnival
     appears based solely on their alter ego theory. See MTD Opp’n at 15
     (“[T]he identity of Princess and Carnival, as established through
     Plaintiffs’ alter ego allegations, renders th[e] critique” that “only
     Princess, as formally disclosed owner/operator, can bear liability for
     Plaintiffs’ injuries . . . irrelevant”).

            “Federal courts sitting in admiralty generally apply federal
     common law when examining corporate identity.” Chan, 123 F.3d at
     1294. 15 As Carnival notes, courts applying admiralty law can disregard
     corporate separateness only where “the controlling corporate entity
     exercise[s] total domination of the subservient corporation, to the
     extent that the subservient corporation manifests no separate corporate

     against one company “and/or” another company. Any amended complaint
     must clarify which entity or entities are being sued.
      Therefore, Plaintiffs’ citations to California law on alter-ego status, MTD
     15

     Opp’n at 12, 14, are inapposite.



                                           21
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 22 of 26 Page ID #:430




     interests of its own.” Carnival Mot. at 11 (quoting Chan, 123 F.3d at
     1294). “Corporate separateness is respected unless doing so would
     work injustice upon an innocent third party.” Chan, 123 F.3d at 1294
     (quoting Kilkenny v. Arco Marine Inc., 800 F.2d 853, 859 (9th Cir.
     1986)). “[F]ederal common law allows piercing of the corporate veil
     where a corporation uses its alter ego to perpetrate a fraud or where it
     so dominates and disregards its alter ego’s corporate form that the alter
     ego was actually carrying on the controlling corporation’s business
     instead of its own.” Id.

            Here, Plaintiffs contend they have “alleged a unity of interest
     between Princess and Carnival, including but not limited to, that
     Princess is a ‘line’ of Carnival.” MTD Opp’n at 12 (citing Compl. ¶¶ 11,
     19, 27-34). However, that Princess is a “line” of Carnival is just
     another way of saying Princess is a subsidiary of Carnival, which, as
     noted above, is not sufficient by itself to impose alter ego liability. 16
     Plaintiffs next contend that there is a “unity of ownership between
     Princess and Carnival.” Id. at 12-13 (citing Compl. ¶¶ 18-21, 28-34). In
     the cited paragraphs, Plaintiffs allege, among other things, that
     Carnival “has ownership and control over” Princess as its wholly owned
     subsidiary and “exerts control over PRINCESS’s business and day-to-
     day operations,” and that Carnival and Princess “share the same Board
     of Directors and almost all of the same executive officers, and appear to
     use the same assets.” Compl. ¶¶ 19-21. First, Carnival contends that
     these “conclusory . . . allegations of shared directors, executive officers,
     and assets are nowhere near sufficient under the stringent governing
     standard.” Carnival Mot. at 12; see also Dkt. 23 (Carnival Reply) at 5
     (“Plaintiffs’ alter ego allegations are the exact sorts of conclusory
     assertions that courts find insufficient”). The Court agrees.
     Importantly, even taking Plaintiffs’ conclusory allegations at face


     16 The same is true of Plaintiffs’ allegation that Carnival refers to Princess as
     a “‘Carnival Brand’ cruise line” that is “part of our growing business.” Compl.
     ¶ 21. Plaintiff requests leave to amend to add the fact that “Princess is a
     ‘brand’ of Carnival,” MTD Opp’n at 13, but it is not clear how that allegation
     would differ from Paragraph 21 of the current Complaint.



                                            22
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 23 of 26 Page ID #:431




     value, Carnival correctly contends that ownership coupled with
     common officers or directors is insufficient to establish alter ego
     liability. Carnival Reply at 5 (quoting 10 Fletcher Cyclopedia of the
     Law of Corporations § 4878 (West 2019)); cf. United States v. Bestfoods,
     524 U.S. 51, 61-62 (1998) (exercise of control as shareholder and
     “duplication of some or all of the directors or executive officers” is not
     “fatal”). Here, there are no facts to indicate that the alleged “control”
     Carnival exercises over Princess extends beyond the control reasonably
     expected of a sole shareholder to “total domination.” Chan, 123 F.3d at
     1294. As Carnival points out, the allegation that “all major decisions
     regarding the operation of [Princess’s] cruise ships are made at the
     headquarters in Santa Clarita, California,” Compl. ¶15, “surely . . .
     ‘manifests’ at least some ‘separate corporate interests of its own.’”
     Carnival Reply at 4 (quoting Chan, 123 F.3d at 1294).

            Plaintiffs also contend that “an unjust result will occur if Princess
     is treated as the sole actor since the chief medical officer for Princess,
     who was also the author of the notice provided to Plaintiffs while
     onboard the Coral Princess related to COVID-19, is employed by
     Carnival and is the chief medical officer for all of Carnival’s lines.”
     MTD Opp’n at 13 (citing Compl. ¶¶ 11, 65). As Carnival notes,
     “Plaintiffs do not explain why it would be unjust to limit their suit to
     the corporate subsidiary that actually operated Plaintiffs’ vessel and
     that allegedly employed the individual they have identified.” Mot. at 7.
     Nor is it obvious to the Court why the fact that Dr. Tarling is allegedly
     employed by Princess and Carnival would lead to an unjust result.
     Assuming Plaintiffs are correct that Dr. Tarling is employed by
     Princess, his statements and knowledge can, if appropriate, be
     attributed to Princess regardless of whether he is also employed by
     Carnival.

           The Court concludes Plaintiffs have not adequately alleged that
     Carnival is the alter ego of Princess. See Wong, Dkt. 35 at 6 (holding
     that nearly identical allegations do not plausibly allege that Carnival is




                                         23
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 24 of 26 Page ID #:432




     the alter ego of Princess). The Carnival entities are DISMISSED with
     leave to amend. 17

           5.     Group Pleading

           Defendants argue that Plaintiffs’ Complaint should be dismissed
     because it fails to explain which actions were taken by which
     Defendant. Princess Mot. at 3 (“Plaintiffs’ Complaint makes it
     impossible for PRINCESS to determine which claims are directed to
     PRINCESS, and which acts or omissions Plaintiffs ascribe to
     CARNIVAL”); Carnival Mot. at 10 (“This form of group pleading makes
     it impossible to discern which defendant is responsible for any
     particular course of conduct and can improperly be used to erase
     corporate distinctions”).

            “[U]nder the federal rules a complaint is required only to give []
     notice of the claim such that the opposing party may defend himself or
     herself effectively.” Starr, 652 F.3d at 1212. “[A] complaint which
     lump[s] together . . . multiple defendants in one broad allegation fails to
     satisfy [the] notice requirement of Rule 8(a)(2).” Adobe Sys. Inc. v. Blue
     Source Grp., Inc., 125 F. Supp. 3d 945, 964 (N.D. Cal. 2015). Plaintiffs
     contend that it is permissible to group defendants together where each
     is “accused of participating in all of the wrongful conduct alleged to
     have been carried out by some or all of the entity defendants.” MTD
     Opp’n at 6 (quoting Tivoli LLC v. Sankey, No. SA CV 14-1285-DOC
     (JCGx), 2015 WL 12683801, at *4 (C.D. Cal. Feb. 3, 2015)).
     Specifically, some of the wrongful conduct was alleged to have been
     committed by Dr. Tarling, who is purportedly a senior executive of
     Carnival and Princess. Id. However, that Dr. Tarling was employed by


     17 Plaintiffs seek to add allegations that “Princess is facing significant legal
     liabilities this year alone . . . and there is also a concern about its financial
     wherewithal considering that operations have also been shut down at times
     and slowed down significantly due to COVID-19” and also that the
     announcement to shut down Princess operations on March 12 was made by
     Carnival for all of its cruise lines. MTD Opp’n at 13. Plaintiffs are not
     limited to these allegations if they file an amended complaint.



                                             24
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 25 of 26 Page ID #:433




     both Princess and Carnival when he made certain statements does not
     make both Princess and Carnival liable in negligence to Plaintiffs –
     Plaintiffs still must allege a duty of care owed by each defendant. Dr.
     Tarling’s joint employment by itself does not show that all three
     Defendants participated in all of the wrongful conduct alleged.

              Princess contends Tivoli is distinguishable because the entities in
     that case were “closely related” and here, unlike in Tivoli, “it is
     implausible that each and every allegation could implicate all three
     defendants.” Princess Reply at 5-6; see also Carnival Reply at 7
     (Plaintiffs “have not alleged facts to plausibly establish that each of
     their factual allegations could possibly describe conduct undertaken by
     Carnival Corporation, Carnival plc, and Princess.”). For example, the
     Complaint states that “DEFENDANTS boarded the Coral Princess,”
     Compl. ¶54, and that the “officers, directors, and/or managing agents of
     DEFENDANTS, and/or each of them, made the negligent, wrongful,
     unlawful, and/or reckless decision to continue cruise ship operations
     without implementing any safety protocols . . . including but not limited
     to . . . providing medical apparatuses” and “disinfecting,
     decontaminating, and/or sanitizing the exposed surfaces of the cruise
     ship prior to boarding passengers,” id. ¶ 113. Given that Princess
     operated the ship, Plaintiffs do not explain how Carnival could have
     participated in the boarding process, distributed personal protective
     equipment to those on board, or sanitized the ship’s surfaces. To the
     extent Plaintiffs are attempting to assert Carnival’s independent
     liability, the Complaint does not plausibly allege that Defendants all
     participated equally in every action alleged to have occurred; therefore
     the use of the term “defendants” throughout the Complaint violates




                                         25
Case 2:20-cv-06341-DSF-SK Document 40 Filed 09/21/20 Page 26 of 26 Page ID #:434




     Rule 8. 18 The Court grants Plaintiffs leave to amend to remedy this
     deficiency. 19

                                  IV. CONCLUSION

           Plaintiffs’ motion to remand is DENIED. Defendants’ motions to
     dismiss are GRANTED. All claims are DISMISSED with leave to
     amend. An amended complaint must be filed no later than October 20,
     2020. Failure to file by that date will waive the right to do so. Except
     as stated otherwise in this Order, the Court does not grant leave to add
     new defendants or new claims. Leave to add new defendants or new
     claims must be sought by a properly-noticed motion.

          IT IS SO ORDERED.



      Date: September 21, 2020                    ___________________________
                                                  Dale S. Fischer
                                                  United States District Judge




     18 If, however, Plaintiffs base Carnival’s liability solely on an alter ego theory,
     it would likely be fair for the Defendants to be grouped together if Plaintiffs
     are able to successfully allege Defendants’ alter ego status. Any amended
     complaint should make clear whether Carnival’s alleged liability is based on
     anything other than as Princess’s purported alter ego.
     19 Princess also contends the SAC is an impermissible shotgun pleading
     because the first paragraph in both causes of action incorporates each of the
     preceding paragraphs. Princess Mot. at 5. Although the practice can be
     improper in certain circumstances, it does not violate Rule 8 here because it
     is clear from the face of the complaint what Defendants are alleged to have
     done.



                                             26
